Appeal from a judgment of the County Court of Montgomery County (Aison, J.), rendered May 16, 1991, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fifth degree.
Defendant contends on this appeal that the sentence of 216 to 7 years’ imprisonment that he received upon his plea of guilty is harsh and excessive. The record reveals that defendant knowingly and voluntarily waived his right to appeal from the judgment of County Court as a part of his plea agreement (see, People v Seaberg, 74 NY2d 1; People v Burk, 181 AD2d 74, lv denied 80 NY2d 927; People v Bennett, 152 AD2d 886, lv denied 74 NY2d 845). The judgment is therefore affirmed (see, People v Callahan, 80 NY2d 273).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed.